File No . 33-42162 811-6377 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No. [] Post‑Effective Amendment No. 37 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 37 [X] (Check appropriate box or boxes.) DREYFUS MUNICIPAL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maine Lane New York, NY 10038-4982 It is proposed that this filing will become effective on July 15, 2011 pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: Facing sheet of the Registration Statement. Part C to the Registration Statement (including signature page). Exhibit (n) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file revised Rule 18f-3 Plans as Exhibit (n) to Item 28 to this Registration Statement on Form N-1A. Part A and Part B of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A filed on December 29, 2010 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, are incorporated by reference herein. DREYFUS MUNICIPAL FUNDS, INC. PART C. OTHER INFORMATION Item 28. Exhibits. (a)(i) Articles of Incorporation dated August 8, 1991 and Articles of Amendment are incorporated by reference to Exhibit (a)(i) of Post-Effective Amendment No. 10 to the Registration Statement on Form N‑1A, filed on April 1, 1996. (a)(ii) Certificate of Correction to Articles of Amendment dated June 18, 2003 and Certificate of Correction to Articles Supplementary are incorporated by reference to Exhibit (a)(ii) of Post-Effective Amendment No. 22 to the Registration Statement on Form N-1A, filed on December 29, 2003. (a)(iii) Articles of Amendment are incorporated by reference to Exhibit (a)(iii) of Post-Effective Amendment No. 30 to the Registration Statement on Form N-1A, filed on March 15, 2007. (a)(iv) Articles Supplementary are incorporated by reference to Exhibit (a)(iv) of Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, filed on December 15, 2008. (a)(v) Articles Supplementary are incorporated by reference to Exhibit (a)(v) of Post-Effective Amendment No. 32 to the Registration Statement on Form N-1A, filed on October 16, 2008. (b) Amended By-Laws are incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 27 to the Registration Statement on Form N-1A, filed on December 27, 2006. (d) Management Agreement is incorporated by reference to Exhibit (d) of Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A, filed on December 27, 2007. (e)(i) Form of Amended Distribution Agreement is incorporated by reference to Exhibit (e) (i) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on December 29, 2010. (e)(ii) Forms of Service Agreements are incorporated by reference to Exhibit (e)(ii) of Post-Effective Amendment No. 21 to the Registration Statement on Form N-1A, filed on March 28, 2003. (e)(iii) Forms of Supplement to Service Agreements are incorporated by reference to Exhibit (e)(iii) of Post-Effective Amendment No. 29 to the Registration Statement on Form N-1A, filed on February 27, 2007. C‑31 (g)(i) Custody Agreement is incorporated by reference to Exhibit (8)(a) of Post-Effective Amendment No. 10 to the Registration Statement on Form N-1A, filed on April 1, 1996. Forms of Sub-Custodian Agreements are incorporated by reference to Exhibit 8(b) of Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A, filed on December 15, 1993. (g)(ii) Amendment to Custody Agreement is incorporated by reference to Exhibit (g)(ii) of Post-Effective Amendment No. 18 to the Registration Statement on Form N-1A, filed on December 28, 2001. (g)(iii) Foreign Custody Manager Agreement is incorporated by reference to Exhibit (g)(iii) of Post-Effective Amendment No. 18 to the Registration Statement on Form N-1A, filed on December 28, 2001. (g)(iv) Form of Custody Agreement with The Bank of New York Mellon is incorporated by reference to Exhibit (g)(iv) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on December 29, 2010. (h) Shareholder Services Plan for Class A and Class C shares is incorporated by reference to Exhibit (h) of Post-Effective Amendment No. 30 to the Registration Statement on Form N-1A, filed on March 15, 2007. (h)(i) Amended and Restated Transfer Agency Agreement are incorporated by reference to Exhibit (h)(i) of Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, filed on December 15, 2008. (i) Opinion and consent of Registrant's counsel is incorporated by reference to Exhibit (x) of Post Effective Amendment No. 19 to the Registration Statement on Form N-1A, filed on April 1, 1996. (j) Consent of Independent Registered Public Accounting Firm Mellon is incorporated by reference to Exhibit (j) of Post-Effective Amendment No. 36 to the Registration Statement on Form N-1A, filed on December 29, 2010. (m)(i) Rule 12b-1 Service Plan is incorporated by reference to Exhibit (m)(i) of Post-Effective Amendment No. 30 to the Registration Statement on Form N-1A, filed on March 15, 2007. (m)(ii) Rule 12b-1 Distribution Plan is incorporated by reference to Exhibit (m)(ii) of Post-Effective Amendment No. 30 to the Registration Statement on Form N-1A, filed on March 15, (n) Rule 18f-3 Plan.* (p)(i) Code of Ethics are incorporated by reference to Exhibit (p) of Post-Effective Amendment No. 33 to the Registration Statement on Form N-1A, filed on December 15, 2008. C‑12 (p)(ii) Code of Ethics for the Non-management Board Members of the Dreyfus Family of Funds are incorporated by reference to Exhibit (p) of Post-Effective Amendment No. 35 to the Registration Statement on Form N-1A, filed on October 29, 2010. Item 28. Other Exhibits (a) Power of Attorney of certain officers of the Registrant is incorporated by reference to Exhibit (a) of Post-Effective Amendment No. 34 to the Registration Statement on Form N-1A, filed on December 24, 2009. (b) Certificate of Assistant Secretary is incorporated by reference to Exhibit (b) of Post-Effective Amendment No. 35 to the Registration Statement on Form N-1A, filed on October 29, 2010. *Filed herewith Item 29. Persons Controlled by or under Common Control with Registrant. Not Applicable Item 30. Indemnification Reference is also made to the Distribution Agreement, which is incorporated by reference to Exhibit (e)(i) of Post-Effective Amendment No. 31 to the Registration Statement on Form N-1A, filed on December 27, 2007. Item 31. Business and Other Connections of Investment Adviser. The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer of shares of investment companies sponsored by Dreyfus and of other investment companies for which Dreyfus acts as investment adviser, sub-investment adviser or administrator. C‑23 Item 31. Business and Other Connections of Investment Adviser (continued) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Jonathan Baum Chief Executive Officer and Chair of the Board MBSC Securities Corporation ++ Chief Executive Officer Chairman of the Board 3/08 - Present 3/08 - Present J. Charles Cardona President and Director MBSC Securities Corporation ++ Director Executive Vice President 6/07 – Present 6/07 - Present Universal Liquidity Funds plc+ Director 4/06 - Present Diane P. Durnin Vice Chair and Director None Robert G. Capone Director MBSC Securities Corporation ++ Executive Vice President Director 4/07 - Present 4/07 - Present The Bank of New York Mellon***** Vice President 2/06 - Present Mitchell E. Harris Director Standish Mellon Asset Management Company LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Chairman Chief Executive Officer Member, Board of Managers 2/05 – Present 8/04 – Present 10/04 - Present Alcentra NY, LLC ++ Manager 1/08 - Present Alcentra US, Inc. ++ Director 1/08 - Present Alcentra, Inc. ++ Director 1/08 - Present BNY Alcentra Group Holdings, Inc. Director 10/07 - Present Pareto New York LLC ++ Manager 11/07 - Present Standish Ventures LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 President Manager 12/05 - Present 12/05 - Present Palomar Management London, England Director 12/97 - Present Palomar Management Holdings Limited London, England Director 12/97 - Present Pareto Investment Management Limited London, England Director 9/04 - Present Jeffrey D. Landau Executive Vice President and Director The Bank of New York Mellon + Executive Vice President 4/07 - Present Allomon Corporation + Treasurer 12/07 - Present APT Holdings Corporation + Treasurer 12/07 - Present BNY Mellon, N.A. + Treasurer 7/07 - 0/10 Mellon Funding Corporation + The Bank of New York Mellon Corporation + Treasurer
